NEWS RELEASE Contact:Troy D. Cook Executive Vice President & Chief Financial Officer 913-327-3109 NPC International, Inc. Reports Fourth Quarter and Annual 2010 Results Overland Park, Kansas, (February 21, 2011) - NPC International, Inc. (the “Company”), today reported results for its fourth fiscal quarter and year ended December 28, 2010. FOURTH QUARTER HIGHLIGHTS: · Comparable store sales increased 8.8% rolling over a decrease of -10.5% last year. · Adjusted EBITDA (reconciliation attached) of $24.5MM was $5.5MM or 29% greater than last year. · Net income of $3.4MM was $3.7MM greater than last year’s net loss of $0.3MM. · Cash balances increased to $44.2MM from $41.4MM last quarter. YEAR-TO-DATE HIGHLIGHTS: · Comparable store sales from continuing operations increased 10.1% rolling over a decrease of -10.2% from last year. · Adjusted EBITDA from continuing operations (reconciliation attached) of $105.5MM increased by $11.0MM or 12% from last year. · Free Cash Flow (reconciliation attached) of $57.8MM was $20.6MM or 55% greater than last year. · Net Income of $21.5MM was $11.1MM or 107% greater than last year’s net income of $10.4MM. · Debt has been reduced by $31.3MM and cash balances have increased by $29.5MM from last fiscal year end. · The Company’s leverage ratio declined to 3.80X Consolidated EBITDA, as defined in our Credit Agreement, from 4.51X at last fiscal year end,compared to our existing maximum leverage covenant of 4.75X.Including the benefit of excess cash balances of $39.6MM, our leverage ratio would have improved to 3.43X. The Company’s annual financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations are set forth in the Company’s Form 10-K for the fiscal year ended December 28, 2010 which can be accessed at www.sec.govto be filed on February 22, 2011. NPC’s President and CEO Jim Schwartz said, “We are pleased to post record EBITDA of $105.5 million, an impressive 11% increase from last year’s $94.6 million. This record was achieved on the foundation of strong sales growth and excellent operational controls exhibited by our restaurant teams. We closed the year with continued strong sales momentum recording fourth quarter comparable store sales growth of 8.8%; culminating in 10.1% comparable store sales growth for the fiscal year. During the quarter we continued to seed our simplified menu pricing strategy which leverages off of the key tenets of the $10 Any Pizza promotion – tremendous value and a simple pricing message.Then in December, we again brought innovation to the category with the re-introduction of our Cheesy Bites Pizza which was very well received by consumers. Our margins benefited from the transition to simplified pricing and product innovation as exhibited by our sequentially lower cost of sales as compared to the first half of the year and lower year-over-year direct labor and other restaurant operating expenses. We are pleased to report that our free cash flow generation was outstanding this fiscal year at $57.8 million, an increase of $20.6 million or 55% over last year.As a result, we increased our cash balances by $29.5 million from last fiscal year end while reducing debt by $31.3 million and improving our leverage ratio from 4.51X to 3.80X.Including the benefit of our excess cash balances, our leverage position at the end of the fiscal year would have been 3.43X. Despite some indications that the economy may be strengthening as we itures. (3) Equivalent units represent the number of units open at the beginning of a given period, adjusted for units opened, closed, acquired or sold during the period on a weighted average basis. 7th St Overland Park, KS 66213
